    Case: 1:18-cv-05492 Document #: 90 Filed: 10/15/19 Page 1 of 5 PageID #:704




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                        Plaintiff,                    Case No. 1:18-cv-5492

        v.                                            Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                        Defendant.


      PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT’S PARTIAL
                MOTION TO DISMISS AMENDED COMPLAINT

       Plaintiff Wacker Drive Executive Suites, LLC (“WDES” or “Plaintiff”), by undersigned

counsel, hereby submits this proposed sur-reply in opposition to Defendant Jones Lang LaSalle

Americas (Illinois), L.P.’s (“Defendant” or “JLL”) Partial Motion to Dismiss the Amended

Complaint.

                                           ARGUMENT

        JLL’s reply mischaracterizes and obfuscates Plaintiff’s claims with respect to 29 U.S.C.

§§158(b)(4)(ii)(A) and (B) by framing the secondary party in these disputes as JLL (which it is

not), instead of WDES and the other tenants (which is the proper secondary party). JLL’s reply

wrongly assumes that JLL is not the primary employer, but is instead the neutral employer. See

Reply (Doc. 86) at 2-3 (“Under Section 8(b)(4)(ii)(B), when a union has a primary dispute with

nonunion contractors and their clients, it is unlawful for the union to ‘threaten, coerce or restrain’

a neutral secondary party like JLL with the ‘object’ of ‘forcing or requiring’ JLL to pressure or

boycott the primary parties (i.e., nonunion contractors and their clients).”) (emphasis in original);

                                                  1
    Case: 1:18-cv-05492 Document #: 90 Filed: 10/15/19 Page 2 of 5 PageID #:704




Id.at 3 (“Once again, Plaintiff’s ‘conspiracy’ theory rests on the nonsensical claim that JLL—a

secondary party having no primary dispute with the unions—has conspired with the unions ‘to

threaten, coerce, or restrain’ itself with the object of ‘forcing or requiring’ itself to boycott

nonunion contractors and clients (with which the unions have their primary dispute).”) (emphasis

in original). Once properly framed, JLL’s reply arguments dissolve.

       JLL’s attempt to muddy the waters here is especially grievous with respect to

§8(b)(4)(ii)(B) as this subsection does not even use/require the word “employer” (in the first clause

relied on by WDES, cited below), but instead uses the word “person,” making its application

broader:


       (b) It shall be an unfair labor practice for a labor organization or its agents—(4)(ii) to
       threaten, coerce, or restrain any person engaged in commerce or in an industry affecting
       commerce, where in either case an object thereof is— (B) forcing or requiring any person
       to cease using, selling, handling, transporting, or otherwise dealing in the products of any
       other producer, processor, or manufacturer… (emphasis added).

Despite its now nearly ten pages of argument dedicated to this subsection, JLL’s papers still do

not explain why the three unions, cooperating and conspiring with JLL to threaten, coerce, or

restrain tenants to cease using/dealing with nonunion contractors, is not “wrongful” for

§1951/§1962(d) conspiracy claims. And there is nothing nonsensical about this theory; JLL is not

“coercing itself” as suggested in the reply.

       JLL’s reply also wrongly assumes that a defendant cannot be sued for entering into a

conspiracy under economic duress. The Seventh Circuit, following well-established antitrust

jurisprudence from the Supreme Court, has rejected this argument. See MCM Partners, Inc. v.

Andrews-Bartlett & Assocs., Inc., 62 F.3d 967, 973-974 (7th Cir. 1995)(denying motion to dismiss

Sherman Act §1 claim on this basis, collecting authorities). And the same decision applied the

same reasoning to RICO, denying a motion to dismiss a §1962(d) claim and holding the coerced


                                                 2
     Case: 1:18-cv-05492 Document #: 90 Filed: 10/15/19 Page 3 of 5 PageID #:704




conspirator’s only recourse was to assert an affirmative defense of “economic coercion or duress.”

Id. at 979-80.

        Moreover, the reply’s argument wrongly assumes that Plaintiff’s conspiracy theory rests

solely on JLL being coerced into the conspiracy with the three unions. Plaintiff was obviously not

privy to the alleged agreement between the unions and JLL, thus, at this stage, it does not know

the exact circumstances for how JLL entered into the alleged agreement (voluntarily, acquiesced,

coerced, etc.) and why it agreed to continue to carry it out at its Chicago loop buildings year after

year. See, e.g., Amended Complaint, ¶17. These are facts that can only be uncovered after

discovery.1 But to the extent the alleged conspiracy was forced (which discovery will ultimately

determine the nature and extent of), that is not a bass for dismissal, and certainly not at the pleading

stage. Furthermore, that there may be alternative theories/bases for liabilities (regarding JLL’s

entrance into the conspiracy) is certainly not a basis for dismissal either and is expressly permitted

under Fed. R. Civ. P. 8(d), even if such claims are inconsistent with each other.

                                             CONCLUSION

        For the reasons stated herein, and in Plaintiff’s Response Brief, Defendant’s Partial Motion

to Dismiss the Amended Complaint should be denied.


Date: 10/4/2019                                           Respectfully Submitted,

                                                          /s/James B. Zouras
                                                          James B. Zouras
                                                          Ryan F. Stephan
                                                          Anna Ceragioli
                                                          Stephan Zouras, LLP
                                                          100 N. Riverside Plaza, Suite 2150
                                                          Chicago, IL 60606
                                                          jzouras@stephanzouras.com
                                                          rstephan@stephanzouras.com

1
 As the Court is aware, discovery has recently begun and Plaintiff is still awaiting JLL’s initial
production of responsive documents in this case.

                                                      3
Case: 1:18-cv-05492 Document #: 90 Filed: 10/15/19 Page 4 of 5 PageID #:704




                                         aceragioli@stephanzouras.com

                                         Howard W. Foster
                                         Matthew A. Galin
                                         Foster PC
                                         150 N. Wacker Drive, Suite 2150
                                         Chicago, IL 60606
                                         hfoster@fosterpc.com
                                         mgalin@fosterpc.com

                                         Aaron R. Walner
                                         The Walner Law Firm LLC
                                         555 Skokie Boulevard, Suite 250
                                         Northbrook, IL 60062
                                         awalner@walnerlawfirm.com


                                         ATTORNEYS FOR PLAINTIFF




                                     4
    Case: 1:18-cv-05492 Document #: 90 Filed: 10/15/19 Page 5 of 5 PageID #:704




                               CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on October 15, 2019, I served the above-named

document(s) and Notice of Filing using the ECF system to counsel of record as set forth below.


  Heather J. Nelson
  Kevin F. Gaffney
  Scott F. Schutte
  Stephanie L. Sweitzer
  Philip A. Miscimarra
  MORGAN LEWIS & BOCKIUS,
  LLP
  77 W. Wacker Drive, 5th Floor
  Chicago, Illinois 60601
  Heather.nelson@morganlewis.com
  Kevin.gaffney@morganlewis.com
  Scott.schutte@morganlewis.com
  Stephanie.sweitzer@morganlewis.com
  Philip.miscimarra@morganlewis.com



                                                                             /s/ James B. Zouras




                                               5
